DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020), and further in view of Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), with evidence provided by Daub et al. (DE 10-2015-208652, cited on the IDS dated October 20, 2020, see also EPO machine generated English translation provided with the Office Action dated November 2, 2021).
Regarding Claim 10, Ellis discloses in Figs. 1-2 a battery component, comprising:
a plastic housing (10), which is open on both sides (C2, L5-9) and filled with an electrolyte (C2, L55-C3, L5);
an electrode stack arranged in the plastic housing (10) having at least one cathode (13) and at least one anode (14) (Fig. 1 and C2, L10-20); and 
two covers (20, 22) of a metallic material (C2, L27-31), 
wherein a first cover (22) completely covers a first opening of the plastic housing (10) and a second cover (20) completely covers a second opening of the plastic housing (10) (C2, L27-31) in a fluid-tight manner (Fig. 1 and C1, L20-22, hermetically sealed), and
the at least one anode (14) is electrically conductively connected to the first cover (22) by a first contact element (18) (Figs. 1-2 and C2, L35-38, C3, L6-12), and the at least one cathode (13) is electrically conductively connected to the second cover (20) by a second contact element (12) (Fig. 1 and C2, L35-38).
While Ellis does not explicitly disclose wherein the electrolyte is an electrolyte solution, the Examiner notes that Ellis discloses wherein the electrolyte has risk of leaking (C2, L55-C3, L5) and therefore the electrolyte is necessarily and inherently in the form of an electrolyte solution.
Furthermore, absent a special definition in the instant specification, the Examiner notes that the battery component of Ellis is necessarily and inherently a hybrid battery component because such is made up of several individual parts that are at least partially different in material (i.e. plastic housing 10 and covers 20, 22 of a metallic material), as evidenced by [0010] of Daub. 
However, Ellis does not disclose wherein a cooling system is directly integrated into the plastic housing as part of the plastic housing. 
Kellner teachings in Fig. 2 a battery component (3) ([0051]) comprising a housing (35) which is open on both sides (Fig. 2).
Specifically, Kellner teaches wherein a cooling system (see ducts 24 of cooling system 4) is directly integrated into the housing (35) as part of the housing ([0051]-[0053]) in order to permit an improved and cost-effective temperature control of a battery cell that is optimized in terms of construction space and in terms of weight ([0006]).
It would have been obvious to one of ordinary skill in the art to directly integrate a cooling system into the plastic housing as part of the plastic housing of Ellis, as taught by Kellner, in order to permit an improved and cost-effective temperature control of a hybrid battery component that is optimized in terms of construction space and in terms of weight.
Regarding Claims 14 and 21, modified Ellis discloses all of the limitations as set forth above. Modified Ellis discloses wherein a cooling system (see ducts 24 of cooling system 4 of Kellner) is directly integrated into the plastic housing (10 of Ellis, corresponding to 35 of Kellner) as part of the plastic housing (10 of Ellis, corresponding to 35 of Kellner) (Fig. 2, [0051]-[0053], [0006] of Kellner).
The Examiner notes that the cooling system prevents the battery from being overheated and therefore reads on a safety element.
Thus, modified Ellis discloses wherein at least one safety element (see ducts 24 of cooling system 4 of Kellner) is incorporated into the plastic housing (10 of Ellis), wherein the at least one safety element (see ducts 24 of cooling system 4 of Kellner) is directly integrated into the plastic housing (10 of Ellis) (Fig. 2, [0051]-[0053], [0006] of Kellner).
Regarding Claim 15, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses in Figs. 1-2 wherein the two covers (20, 22 of Ellis) are fastened to the plastic housing (10 of Ellis) by mechanical adhesion (24, 25 of Ellis) (C2, L27-42 of Ellis, wherein flanges 24, 25 of covers 20, 22 respectively are crimped or pinched against an outer surface of the plastic housing 10 and therefore are mechanically adhered to the plastic housing 10).
Regarding Claim 19, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses wherein the cooling system (24 of Kellner) comprises at least one duct integrated into the plastic housing (10 of Ellis, corresponding to 35 of Kellner) ([0051]-[0053] of Kellner).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) in view of Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), with evidence provided by Daub et al. (DE 10-2015-208652, cited on the IDS dated October 20, 2020, see also EPO machine generated English translation provided with the Office Action dated November 2, 2021), as applied to Claim 10 above, and further in view of Li et al. (CN 102299272, see also EPO machine generated English translation provided with the Office Action dated December 13, 2021).
Regarding Claim 11, modified Ellis discloses all of the limitations as set forth above. Modified Ellis discloses wherein the plastic housing (10 of Ellis) is filled with an electrolyte solution (C2, L55-C3, L5 of Ellis).
However, modified Ellis does not disclose wherein a closable filling opening is provided in the plastic housing in order to permit filling of the housing with the electrolyte solution. 
Li teaches in Fig. 1 a battery comprising a housing (4), wherein a closeable filling opening (6) is provided in the housing (4) in order to permit filling of the housing (4) with an electrolyte solution ([0010], [0027]-[0033]).
It would have been obvious to one of ordinary skill in the art to form a closeable filling opening in the plastic housing of modified Ellis, as taught by Li, in order to permit filling of the plastic housing with the electrolyte solution, as desired by modified Ellis.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) in view of Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), with evidence provided by Daub et al. (DE 10-2015-208652, cited on the IDS dated October 20, 2020, see also EPO machine generated English translation provided with the Office Action dated November 2, 2021), as applied to Claim 10 above, and further in view of Yamazaki et al. (US PGPub 2014/0099539).
Regarding Claim 12, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses in the particular embodiment wherein the two covers (20, 22 of Ellis) are comprised of steel and copper respectively and further discloses wherein the two covers (20, 22 of Ellis) are not particularly limited and may be made of any similarly conductive metal (C2, L27-31 of Ellis).
However, modified Ellis does not disclose wherein the two covers are comprised of aluminum and further does not disclose wherein at least the cover which is arranged on the anode side, on at least one surface which engages in contact with the electrolyte solution, incorporates a protective layer.
Yamazaki teaches in Figs. 19A-19B a battery (6000) comprising a housing (6003) and a cover (6001) that covers an opening of the housing (6003), wherein the housing (6003) is electrically conductively connected to a cathode and the cover (6001) is electrically conductively connected to an anode ([0262]). 
Specifically, Yamazaki teaches wherein the cover (6001), may be formed of a metal having corrosion resistance to an electrolyte solution, such as steel or aluminum, and may further comprise a protective layer on at least one surface which engages in contact with the electrolyte solution in order to prevent corrosion by the electrolyte solution ([0262]).
It would have been obvious to one of ordinary skill in the art to form the two covers of Ellis to be made of aluminum and further form a protective layer on the two covers, as taught by Yamazaki, such that at least one surface which engages with the electrolyte solution incorporates the protective layer, in order to form covers that are resistant to corrosion by the electrolyte solution, wherein the material of the covers of Ellis are not particularly limited so long as it is a conductive metal and therefore the skilled artisan would have reasonable expectation that such would successfully form the covers desired by Ellis. 
Claims 14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) in view of Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), with evidence provided by Daub et al. (DE 10-2015-208652, cited on the IDS dated October 20, 2020, see also EPO machine generated English translation provided with the Office Action dated November 2, 2021), as applied to Claim 10 above, and further in view of Merrill et al. (US PGPub 2004/0265683).
Regarding Claims 14 and 21-23, modified Ellis discloses all of the limitations as set forth above. 
However, modified Ellis does not disclose wherein at least one safety element is directly integrated into the plastic housing, wherein the at least one safety element comprises a rupture membrane integrated into the plastic housing.
Merrill teaches a battery component (10) comprising a housing (100) which is open on one side (see open end 102), an electrode stack arranged in the housing (100) ([0080], see electrode stack comprising an anode 150, a cathode 110, and a separator 140), and a cover (12) that completely covers the opening (102) of the housing (100) in a fluid-tight manner ([0087]).
Merrill further teaches in Figs. 8-9 wherein at least one safety element (600) is directly integrated into the housing (100), wherein the at least one safety element (600) comprises a rupture membrane integrated into the housing (100) ([0107]-[0110]).
Specifically, Merrill teaches wherein the at least one safety element (600) is formed to rupture when gas pressure within the battery component reaches a design burst pressure, such as in a catastrophic situation ([0107]-[0110], [0005]), thereby improving the safety of the battery component. 
It would have been obvious to one of ordinary skill in the art to incorporate at least one safety element in the plastic housing of modified Ellis, such that the at least one safety element is directly integrated into the plastic housing of modified Ellis and comprises a rupture membrane integrated into the plastic housing of modified Ellis, as taught by Merrill, wherein such is formed to rupture when gas pressure within the hybrid battery component reaches a design burst pressure, such as in a catastrophic situation, thereby improving the safety of the hybrid battery component of modified Ellis.
Regarding Claim 23, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses wherein the rupture membrane comprises a region of the plastic housing (10 of Ellis, corresponding to 100 of Merrill) in which a housing wall is thinner than the surrounding housing wall and is configured such that the region of the plastic housing (10 of Ellis, corresponding to 100 of Merrill) ruptures in response to a pressure above a predefined pressure ([0107]-[0110], [0005] of Merrill).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) in view of Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017) and Yamazaki et al. (US PGPub 2014/0099539), with evidence provided by Daub et al. (DE 10-2015-208652, cited on the IDS dated October 20, 2020, see also EPO machine generated English translation provided with the Office Action dated November 2, 2021), as applied to Claim 12 above, and further in view of Olsen (US Patent No. 5,518,839).
Regarding Claim 20, modified Ellis discloses all of the limitations as set forth above. Modified Ellis discloses wherein the two covers (20, 22 of Ellis) are comprised of aluminum ([0262] of Yamazaki) and further discloses wherein the protective layer comprises a metal having corrosion resistance to an electrolytic solution, such as nickel, aluminum, or the like ([0262] of Yamazaki).
However, modified Ellis does not disclose wherein the protective layer comprises copper.
Olsen teaches a battery component comprising an aluminum, wherein the aluminum is coated with a layer of metal which is more resistant to corrosion from components in the battery component (C2, L38-42).
Specifically, Olsen teaches wherein the layer of metal may comprise nickel or copper (C6, L30-43).
It would have been obvious to one of ordinary skill in the art to form the protective layer of modified Ellis to comprise copper, as taught by Olsen, as such is known in the art to be more resistant to corrosion from components in the hybrid battery component than aluminum and therefore the skilled artisan would have reasonable expectation that such would successfully function as the protective layer desired by modified Ellis. 
Claims 10, 14-15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) and further in view of Funahashi et al. (US PGPub 2008/0299451) and Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017).
Assuming for the sake of argument that the electrolyte of Ellis is not an electrolyte solution and further the battery component of Ellis is not a hybrid battery component, the following is relied upon.
Regarding Claim 10, Ellis discloses in Figs. 1-2 a battery component, comprising:
a plastic housing (10), which is open on both sides (C2, L5-9) and filled with an electrolyte (C2, L55-C3, L5);
an electrode stack arranged in the plastic housing (10) having at least one cathode (13) and at least one anode (14) (Fig. 1 and C2, L10-20); and 
two covers (20, 22) of a metallic material (C2, L27-31), 
wherein a first cover (22) completely covers a first opening of the plastic housing (10) and a second cover (20) completely covers a second opening of the plastic housing (10) (C2, L27-31) in a fluid-tight manner (Fig. 1 and C1, L20-22, hermetically sealed), and
the at least one anode (14) is electrically conductively connected to the first cover (22) by a first contact element (18) (Figs. 1-2 and C2, L35-38, C3, L6-12), and the at least one cathode (13) is electrically conductively connected to the second cover (20) by a second contact element (12) (Fig. 1 and C2, L35-38).
Ellis further discloses wherein the battery is a primary alkaline battery (C1, L5-7).
However, Ellis does not explicitly disclose wherein the battery component is a hybrid battery component.
The Examiner notes that while the battery of Ellis is a primary alkaline battery (C1, L5-7), the disclosure of Ellis is directed to generic sealing means for hermetically sealing a battery (C1, L1-21) and consequently the advantages disclosed by Ellis will be achieved no matter the specific type of battery utilized.
The Examiner further notes that the instant specification discloses wherein a hybrid battery component may be a lithium-ion cell ([0002]).
Funahashi teaches a lithium-ion battery ([0002]) comprising a plastic housing (Abstract, [0010], [0012]); an electrolyte solution (Abstract, [0052]);  an electrode stack arranged in the plastic housing having at least one cathode and at least one anode ([0012]-[0013]), a cover of a metallic material (Abstract, [0015]), wherein the cover covers a first opening of the plastic housing (Abstract, [0015]). 
Funahashi further teaches a desire to hermetically seal the lithium-ion battery ([0010]).
It would have been obvious to one of ordinary skill in the art to utilize a lithium-ion battery comprising an electrolyte solution as the battery of Ellis, such that the battery component of Ellis is a hybrid battery component, as taught by Funahashi, as such is a known battery in the art, wherein the skilled artisan would have reasonable expectation that such would successfully form a hermetically sealed battery, as desired by Ellis.  
Modified Ellis does not disclose wherein a cooling system is directly integrated into the plastic housing as part of the plastic housing. 
Kellner teachings in Fig. 2 a battery component (3) ([0051]) comprising a housing (35) which is open on both sides (Fig. 2).
Specifically, Kellner teaches wherein a cooling system (see ducts 24 of cooling system 4) is directly integrated into the housing (35) as part of the housing ([0051]-[0053]) in order to permit an improved and cost-effective temperature control of a battery cell that is optimized in terms of construction space and in terms of weight ([0006]).
It would have been obvious to one of ordinary skill in the art to directly integrate a cooling system into the plastic housing as part of the plastic housing of modified Ellis, as taught by Kellner, in order to permit an improved and cost-effective temperature control of a hybrid battery component that is optimized in terms of construction space and in terms of weight.
Regarding Claims 14 and 21, modified Ellis discloses all of the limitations as set forth above. Modified Ellis discloses wherein a cooling system (see ducts 24 of cooling system 4 of Kellner) is directly integrated into the plastic housing (10 of Ellis, corresponding to 35 of Kellner) as part of the plastic housing (10 of Ellis, corresponding to 35 of Kellner) (Fig. 2, [0051]-[0053], [0006] of Kellner).
The Examiner notes that the cooling system prevents the battery from being overheated and therefore reads on a safety element.
Thus, modified Ellis discloses wherein at least one safety element (see ducts 24 of cooling system 4 of Kellner) is incorporated into the plastic housing (10 of Ellis), wherein the at least one safety element (see ducts 24 of cooling system 4 of Kellner) is directly integrated into the plastic housing (10 of Ellis) (Fig. 2, [0051]-[0053], [0006] of Kellner).
Regarding Claim 15, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses in Figs. 1-2 of Ellis wherein the two covers (20, 22 of Ellis) are fastened to the plastic housing (10 of Ellis) by mechanical adhesion (see flanges 24, 25 of Ellis) (C2, L27-42 of Ellis, wherein flanges 24, 25 of covers 20, 22 respectively are crimped or pinched against an outer surface of the plastic housing 10 and therefore are mechanically adhered to the plastic housing 10).
Regarding Claim 19, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses wherein the cooling system (24 of Kellner) comprises at least one duct integrated into the plastic housing (10 of Ellis, corresponding to 35 of Kellner) ([0051]-[0053] of Kellner).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) and in view of Funahashi et al. (US PGPub 2008/0299451) and Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), as applied to Claim 10 above, and further in view of Li et al. (CN 102299272, see also EPO machine generated English translation provided with the Office Action dated December 13, 2021).
Regarding Claim 11, modified Ellis discloses all of the limitations as set forth above. Modified Ellis discloses wherein the plastic housing (10 of Ellis) is filled with an electrolyte solution (Abstract, [0052] of Funahashi).
However, modified Ellis does not disclose wherein a closable filling opening is provided in the plastic housing in order to permit filling of the housing with the electrolyte solution. 
Li teaches in Fig. 1 a battery comprising a housing (4), wherein a closeable filling opening (6) is provided in the housing (4) in order to permit filling of the housing (4) with an electrolyte solution ([0010], [0027]-[0033]).
It would have been obvious to one of ordinary skill in the art to form a closeable filling opening in the plastic housing of modified Ellis, as taught by Li, in order to permit filling of the plastic housing with the electrolyte solution, as desired by modified Ellis.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) and in view of Funahashi et al. (US PGPub 2008/0299451) and Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), as applied to Claim 10 above, and further in view of Yamazaki et al. (US PGPub 2014/0099539).
Regarding Claim 12, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses in the particular embodiment wherein the two covers (20, 22 of Ellis) are comprised of steel and copper respectively and further discloses wherein the two covers (20, 22 of Ellis) are not particularly limited and may be made of any similarly conductive metal (C2, L27-31 of Ellis).
However, modified Ellis does not disclose wherein the two covers are comprised of aluminum and further does not disclose wherein at least the cover which is arranged on the anode side, on at least one surface which engages in contact with the electrolyte solution, incorporates a protective layer.
Yamazaki teaches in Figs. 19A-19B a battery (6000) comprising a housing (6003) and a cover (6001) that covers an opening of the housing (6003), wherein the housing (6003) is electrically conductively connected to a cathode and the cover (6001) is electrically conductively connected to an anode ([0262]). 
Specifically, Yamazaki teaches wherein the cover (6001), may be formed of a metal having corrosion resistance to an electrolyte solution, such as steel or aluminum, and may further comprise a protective layer on at least one surface which engages in contact with the electrolyte solution in order to prevent corrosion by the electrolyte solution ([0262]).
It would have been obvious to one of ordinary skill in the art to form the two covers of modified Ellis to be made of aluminum and further form a protective layer on the two covers, as taught by Yamazaki, such that at least one surface which engages with the electrolyte solution incorporates the protective layer, in order to form covers that are resistant to corrosion by the electrolyte solution, wherein the material of the covers of modified Ellis are not particularly limited so long as it is a conductive metal and therefore the skilled artisan would have reasonable expectation that such would successfully form the covers desired by modified Ellis. 
Claims 14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) and in view of Funahashi et al. (US PGPub 2008/0299451) and Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), as applied to Claim 10 above, and further in view of Merrill et al. (US PGPub 2004/0265683).
Regarding Claims 14 and 21-23, modified Ellis discloses all of the limitations as set forth above. 
However, modified Ellis does not disclose wherein at least one safety element is directly integrated into the plastic housing, wherein the at least one safety element comprises a rupture membrane integrated into the plastic housing.
Merrill teaches a battery component (10) comprising a housing (100) which is open on one side (see open end 102), an electrode stack arranged in the housing (100) ([0080], see electrode stack comprising an anode 150, a cathode 110, and a separator 140), and a cover (12) that completely covers the opening (102) of the housing (100) in a fluid-tight manner ([0087]).
Merrill further teaches in Figs. 8-9 wherein at least one safety element (600) is directly integrated into the housing (100), wherein the at least one safety element (600) comprises a rupture membrane integrated into the housing (100) ([0107]-[0110]).
Specifically, Merrill teaches wherein the at least one safety element (600) is formed to rupture when gas pressure within the battery component reaches a design burst pressure, such as in a catastrophic situation ([0107]-[0110], [0005]), thereby improving the safety of the battery component. 
It would have been obvious to one of ordinary skill in the art to incorporate at least one safety element in the plastic housing of modified Ellis, such that the at least one safety element is directly integrated into the plastic housing of modified Ellis and comprises a rupture membrane integrated into the plastic housing of modified Ellis, as taught by Merrill, wherein such is formed to rupture when gas pressure within the hybrid battery component reaches a design burst pressure, such as in a catastrophic situation, thereby improving the safety of the hybrid battery component of modified Ellis.
Regarding Claim 23, modified Ellis discloses all of the limitations as set forth above. Modified Ellis further discloses wherein the rupture membrane comprises a region of the plastic housing (10 of Ellis, corresponding to 100 of Merrill) in which a housing wall is thinner than the surrounding housing wall and is configured such that the region of the plastic housing (10 of Ellis, corresponding to 100 of Merrill) ruptures in response to a pressure above a predefined pressure ([0107]-[0110], [0005] of Merrill).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ellis (US Patent No. 2,582,973, cited on the IDS dated October 20, 2020) and in view of Funahashi et al. (US PGPub 2008/0299451) and Kellner et al. (US PGPub 2019/0181517, which has a foreign priority date of December 12, 2017), as applied to Claim 12 above, and further in view of Olsen (US Patent No. 5,518,839).
Regarding Claim 20, modified Ellis discloses all of the limitations as set forth above. Modified Ellis discloses wherein the two covers (20, 22 of Ellis) are comprised of aluminum ([0262] of Yamazaki) and further discloses wherein the protective layer comprises a metal having corrosion resistance to an electrolytic solution, such as nickel, aluminum, or the like ([0262] of Yamazaki).
However, modified Ellis does not disclose wherein the protective layer comprises copper.
Olsen teaches a battery component comprising an aluminum, wherein the aluminum is coated with a layer of metal which is more resistant to corrosion from components in the battery component (C2, L38-42).
Specifically, Olsen teaches wherein the layer of metal may comprise nickel or copper (C6, L30-43).
It would have been obvious to one of ordinary skill in the art to form the protective layer of modified Ellis to comprise copper, as taught by Olsen, as such is known in the art to be more resistant to corrosion from components in the hybrid battery component than aluminum and therefore the skilled artisan would have reasonable expectation that such would successfully function as the protective layer desired by modified Ellis. 
Response to Arguments
Applicant’s arguments with respect to amended Claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 23, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 31, 2022